Citation Nr: 1216663	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 1991 and from October 2005 to August 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

In this regard, the Veteran's original claim of service connection for PTSD was granted by way of a June 2008 rating decision.  An initial 30 percent disability was assigned, effective from August 25, 2007.  Although the Veteran did not specifically appeal that determination, he did request a higher rating in November 2008, before the one-year appeal period had expired.  Moreover, additional VA records were added to the file at that time which show reports of memory loss, a symptom noted in the criteria for a higher PTSD rating.  Because new and material evidence was received within a year from the June 2008 rating decision which granted service connection and assigned an initial 30 percent rating, and because the RO later adjudicated a claim for an increased rating that was received in November 2008, such a submission kept the June 2008 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to an initial disability rating in excess of 30 percent for the service-connected PTSD.  38 C.F.R. § 3.156(b).  

Meanwhile, the Veteran has requested higher disability ratings for his service-connected back disability and sciatica of the left lower extremity.  These claims were denied by rating decision in March 2010.  In the Veteran's VA Form 646, Statement of Accredited Representative in Appealed Case, dated in December 2011, the Veteran's representative argued that the Veteran's back disability and sciatica should be rated higher than currently rated.  Thus, the  issues of entitlement to increased disability ratings for the service-connected spondylolisthesis and the service-connected left lower extremity sciatica have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for the service-connected PTSD.  

At the Veteran's December 2008 VA examination, it was noted by the examiner that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms; however, and critically, the examiner did find that the Veteran's PTSD signs and symptoms did result in deficiencies in the area of mood, explaining that the Veteran's mood was periodically distressed secondary to re-experiencing.  The examiner also noted that the Veteran had impairment in function and quality of life because his hyperarousal has led to decreased activity and some social withdrawal.  

At the Veteran's February 2012 video conference, he testified that he stays at home most of the time because he does not like crowds and does not like to be around a lot of people.  He testified that he has hyperarousal and increased startle response, and cannot sit with his back to a door.  The Veteran testified that both his physical and psychiatric limitations prevent him for working. The Veteran reported anxiety, frequent nightmares, difficulty sleeping, depression, and a lack of energy or enthusiasm.

The Veteran testified that he went to the Social Security Administration to inquire about disability in 2007 but was denied administratively because he "hadn't paid in taxes long enough yet."  BVA hearing transcript at p. 19.  

The Veteran also testified that he was still in the [National] Guard at the time of the hearing, and that his discharge was pending because they had him in a medical hold unit.  He testified that the Guard had him in this medical hold since about December 2011 (about 3 months as of the time of the video conference).  The reason for the pending discharge was the back/leg pain and the PTSD, according to the Veteran's testimony.  

Interestingly, the Veteran's testimony appears to suggest that the Veteran's PTSD (or other acquired psychiatric disorder) has not improved over the course of the appeal; yet, the most recent examination of August 2010 indicates no more than a minimal amount of disability, while the December 2008 examination findings suggest a higher degree of disability.  In light of the Veteran's competent and credible testimony, the Veteran should be afforded another VA examination.  

The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for the service-connected PTSD, as well as the other claims not currently on appeal, regarding the Veteran's low back and sciatica.  As such, the matter of entitlement to a TDIU will not be addressed until the other claims are resolved. 

Since the claims file is being returned it should be updated to include any VA treatment records pertinent to the claim on appeal, and in particular, those dated from July 2008 to April 2009 and since September 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or identify any other outstanding medical records.  In that regard, the Veteran has reported that he had back surgeries in 2007.  

In addition, the Veteran has reported and the record shows that the Veteran is engaged in a Vocational Rehabilitation program.  Additional records pertaining to his Vocational Rehabilitation program should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify all pertinent private and VA treatment records relevant to the claim on appeal, including medical records pertaining to his back surgeries in 2007.  With appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran that are relevant to the issues on appeal.  If any records identified by the Veteran are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Also obtain and associate with the claims file all VA outpatient records pertaining to the Veteran that are dated from July 2008 to April 2009 and since September 2009.  

3.  Request records from the Veteran's National Guard unit and any other appropriate entity dating from July 2007.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
4.  Obtain any additional VA Vocational Rehabilitation records/file and associate them with the claims folder.   

5.  After the above steps are complete, schedule a VA psychiatric examination to determine the current nature, extent and severity of the service-connected PTSD.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD.  A Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

6.  Following the above requested development, undertake any additional development that is deemed warranted with respect to the TDIU claim, keeping in mind the issue is inextricably intertwined with the Veteran's pending claims for increase with regard to the service-connected back and left leg disabilities.  

7.  Following completion of the development requested, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



